                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   AT NEW ALBANY

UNITED STATES OF AMERICA                                                    PLAINTIFF


vs.                                 CRIMINAL ACTION NO. 4:20-CR-00017-TWP-VTW


CHRISTOPHER HILL                                                            DEFENDANT

                            MOTION TO SUPPRESS EVIDENCE
                                  (electronically filed)

       Now comes CHRISTOPHER HILL, by counsel, James A. Earhart, and respectfully

moves the Court to enter an order suppressing all evidence obtained subsequent to and as a result

of the unreasonable search and seizure of the defendant through the use of excess force during

the arrest and seizure of HILL, and in support of this motion states:

                                 SUMMARY OF THE FACTS

       On or about November 5, 2020, Jeffersonville Police Officers with the assistance of a

confidential informant placed a telephone call to    For the purposes of setting up a controlled

buy of methamphetamine and to lure Hill from Kentucky to Indiana to effect an arrest of HILL,

for whom an outstanding warrant was issued at the time for failing to appear on an unrelated

case in Kentucky.

       During the traffic stop at approximately 7:44 p.m. at Hospitality Way and Eastern Blvd

Sergeant Leverett had K9 “Flex” under physical control while telling Hill to exit the vehicle.

Hill complied and existed the vehicle. Sergeant Leverett told Hill to face away from officers and

keep his hands up in the air during which time Hill remained standing outside the vehicle and



                                             Page -1-
while not fully compliant with the officers commands, Hill made no attempt to flee.

       At this point SWAT Operator Aaron Olson fired one less lethal 40mm munition round

striking Hill and dropping Hill to the ground. Sergeant Leverett thereafter released K9 “Flex” to

attack Hill as HILL laid helpless on the ground as a result of being shot by the 40mm munition.

The dog bit and chewed on Hill primarily on the upper right arm near his chest and face. Hill was

treated by EMS on scene and subsequently transported to the Clark County ER for injuries

sustained during the arrest. The injuries sustained to Hill were photographed and there is video

camera recording of the incident. (See ATTACHMENT 1, k9 Deployment Detail Report).

       Subsequent to the attack officers located the items listed on the accompanying FD 302

from Hill and from the vehicle operated by Hill. (See ATTACHMENT 2, FD 302)

                                  MEMORANDUM OF LAW

       A claim that excessive force was used by the police against a citizen is analyzed under the

Fourth Amendment’s prohibition of unreasonable seizures of the person, see Graham v. Connor,

490 U.S. 386, 394-95 (1989); Marion v. City of Corydon, Ind., 559 F.3d 700, 705 (7th Cir.

2009). No seizure occurs until force is applied or the suspect submits to the officer, and the

moment of seizure does not relate back to an initial show of authority that was ignored.

California v. Hodari D., 499 U.S. 621, 625-26 (1991); United States v. Griffin, 652 F.3d 793,

798, 800-01 (7th Cir. 2011), cert. denied, 132 S. Ct. 1124 (2012); Marion, 559 F.3d at 705.

       The Fourth Amendment’s proscription of unreasonable searches and seizures governs

federal prosecutions by its express terms and state prosecutions by incorporation into the Due

Process Clause of the Fourteenth Amendment, Mapp v. Ohio, 367 U.S. 643 (1961). It regulates

the actions of the police, other law enforcement agents, other government officials and, in limited


                                             Page -2-
circumstances, private citizens (see, e.g. State v. Scrotsky, 39 N.J. 410, 189 A.2d 23 (1963);

Milan v. Bolin, 795 F.3d 726, 729 (7th Cir. 2015) (dictum); cf. Wilson v. Layne, 526 U.S. 603,

614 (1999) (dictum).

       The Supreme Court has held that an unlawful police search or seizure may not require

suppression if the actions of the police were so obviously in “good faith” and objectively

reasonable that suppression would not further the exclusionary rule’s rationale of deterring police

misconduct. The context in which this principle is most often invoked – a police officer’s good

faith reliance on a search warrant issued by a magistrate which turns out to have been defective

because the magistrate was mistaken in finding probable cause. The other situations in which the

Court has recognized a “good faith” exception to the exclusionary rule are:

        (1) when the police, in making an arrest, reasonably relied on a computer record of a

warrant which a court clerk erroneously failed to update to reflect the later quashing of the

warrant (Arizona v. Evans, 514 U.S. 1, 14-16 (1995));

       (2) when an arresting officer’s reasonable but erroneous belief in the existence of “an

outstanding arrest warrant” stemmed from “a negligent bookkeeping error by another police

employee” who failed to update the police computers when the warrant was recalled (Herring v.

United States, 555 U.S. 135, 137 (2009)), although this version of the “good faith” rule would be

inapplicable and “exclusion [of the fruits of the arrest] would certainly be justified” “[i]f the

police have been shown to be reckless in maintaining a warrant system, or to have knowingly

made false entries to lay the groundwork for future false arrests” or if “systemic errors” in a

warrant system were so “routine or widespread” as to make it “reckless for officers to rely on . . .

[the] unreliable warrant system” (id. at 146-47); and


                                               Page -3-
        (3) “when the police conduct a search in compliance with binding precedent that is later

overruled” (Davis v. United States, 564 U.S. 229, 232 (2011)). The Supreme Court also has held

that a police officer’s “mistake of law can . . . give rise to the reasonable suspicion necessary to

uphold . . . [a] seizure under the Fourth Amendment” as long as the mistake was “objectively

reasonable.” Heien v. North Carolina, 135 S. Ct. 530, 534 (2014) (upholding the validity of a

police officer’s stop of a car “because one of its two brake lights was out” and “[i]t was . . .

objectively reasonable for an officer . . . to think that [the] . . . faulty right brake light was a

violation of North Carolina law” even though “a [North Carolina appellate] court later

determined that a single working brake light was all the law required” (id. at 539-40)).

        (4) Finally, the Supreme Court has withdrawn the exclusionary rule as a remedy for

violations of the Fourth Amendment’s “knock and announce” requirement. See Hudson v.

Michigan, 547 U.S. 586, 588, 594 (2006).

        (5) However, the United States Supreme Court has never held that exclusion of

evidence or suppression of evidence may not be the appropriate remedy for the use of

excess force by law enforcement officers against citizens in effecting a seizure/arrest of that

person.

        Counsel recognizes, in United States v. Watson, 558 F.3d 702, 705 (7th Cir. 2009) the

Court noted that the exclusionary rule does not apply to every Fourth Amendment violation and

concluded that evidence legally seized should not be suppressed based on the use of excessive

force collateral to that seizure. 558 F.3d at 705. As support the Court cited Hudson v. Michigan,

547 U.S. 586, 598 (2006), which holds that exclusion is not an appropriate remedy for violations

of the knock-and-announce rule, and United States v. Ramirez, 523 U.S. 65, 71 (1998), similarly


                                                 Page -4-
rejecting the exclusionary rule as a remedy for “excessive or unnecessary destruction of

property in the course of a search.” The Court in Watson held that the use of excessive force

during an arrest is not a basis for suppressing evidence. After Watson there has been no

appellate decision holding that the exclusionary rule can serve as a remedy for excessive force

collateral to a search or seizure.

        WHEREFORE Hill suggests that this case warrants an evidentiary hearing to present

evidence of the event and the unreasonable use and deployment of deadly force (i.e. k9 Flex) in

effecting the seizure and arrest of Hill and that suppression of the evidence is warranted under

the facts and circumstances of this to further the exclusionary rule’s rationale of deterring police

misconduct. .

                                                      Respectfully submitted,



                                                        /s/ James A Earhart
                                                      James A. Earhart
                                                      2819 Seventh Street Road
                                                      Louisville Kentucky 40215
                                                      502-599-6864


                                       Certificate of Service

        I hereby certify that on the 1st day of April, 2021, foregoing Motion was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court's electronic filing system. Parties may access this filing through the court's system.

                                                       /S/ James A. Earhart
                                                      James A. Earhartt




                                              Page -5-
